DETAILED ACTION
Allowable Subject Matter
Claims 1-18 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, and similarly regarding claim 10, the prior art of record, alone or in combination, fails to teach at least “ providing a first service by a first microservice, wherein the first microservice is triggered by recognizing the payload flag; updating the fingerprint by appending to the fingerprint a first flag based on a result generated by the first service; providing a second service by a second microservice, wherein the second microservice is triggered by recognizing the first flag; updating the fingerprint by appending to the fingerprint a second flag based on a result generated by the second service.”
The best prior art of record, Criscuolo et al (US Patent 11074065 B2), teaches at best in col 11 lines 22-41 “In some cases, the SDK 225 may forward the second logged event indication to the application server 205 based on receiving the second logged event indication. In one example, the SDK 225 may transmit, to the application server 205, a request 230 to update the data payload 235 based on determining that a second event has occurred within the mobile application 220. In some examples, the second event may include identifying a use of a feature included in the mobile application 220.”.
The best prior art of record, Dua et al (US 20210303578), teaches at best in ¶88 and ¶98 “utterance lookup microservice 200 may be configured to apply an utterance suggestion algorithm to compare input data from predictive intent service 102 against a plurality of utterances stored in an utterance index, to apply a rating and ranking analysis to selected utterances from the utterance index, and to generate a payload comprising a ranked list of suggested utterances to be transmitted back to predictive intent service 102”.
The best prior art of record, Griffin et al (US 20200128063), teaches at best in¶21-25 “The payload extractor 22 extracts, from the message 38, the payload 42 and sends the payload 42, the originator address, and the destination quantum service identifier in a message 44 to the quantum channel router 26 via the channel interface 24.”
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN KY whose telephone number is (571)272-7648. The examiner can normally be reached Monday-Friday 9-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chan Park can be reached on 571-272-7409. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KEVIN KY/Primary Examiner, Art Unit 2669